Citation Nr: 1442551	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  13-15 697	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a disability manifested by difficulty walking.

2. Entitlement to service reconnection for right eye blindness.

3.  Entitlement to service connection for liver disease.

4. Whether new and material evidence has been submitted to reopen a claim for service connection for pulmonary tuberculosis, claimed as pulmonary disease.

5.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound. 

6.  Entitlement to pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had recognized guerilla service from March 1945 to September 1945. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines that denied entitlement to SMC.  The Veteran also submitted a notice of disagreement with the denials of service connection for a condition manifested by difficulty walking, blindness in the right eye, liver disease, and pulmonary disease (to include the question of whether new and material evidence was submitted to reopen the claim for service connection for tuberculosis).  The Veteran submitted a substantive appeal limiting the appeal to the SMC issue; but the RO certified all of the issues on the statement of the case to the Board.  Accordingly, the Board is required to adjudicate all of them.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002). 

The issue of entitlement to pension benefits is remanded to the agency of original jurisdiction.  The Veteran will be advised if further action is required.



FINDING OF FACT

In April 2009 the Veteran received a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC) in October 2011 the current claims for service connection for service connection for a disability manifested by difficulty walking; right eye blindness. liver disease; pulmonary tuberculosis, claimed as pulmonary disease; and special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound were received in October 2011. 


CONCLUSION OF LAW

The Veteran is not eligible for entitlement to further VA benefits, to include compensation for service connected disabilities or SMC based on the need for regular aid and attendance of another person or on account of being housebound. 38 U.S.C.A. § 107 (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009) (the Act). 


REASONS AND BASES FOR FINDING AND CONCLUSION

When an application for education benefits is received, VA has notice and assistance requirements under applicable law except when a claim cannot be substantiated because there is no legal basis for the claim or undisputed facts render the claimant ineligible for the claimed benefit. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 21.1031, 21.1032 (2013). Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary here. See Mason v. Principi, 16 Vet. App. 129 (2002).

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund. See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009). Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens; or $15,000 for United States citizens.

For eligible persons who accept a payment from the FVEC Fund, such payment is final and constitutes a complete release of any claim against the United States. § 1002 (h)(1). There is an exception for "prior eligibility status" providing that payments that: "Nothing in this section shall prohibit a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act." § 1002(h)(2). 

Here, the Veteran accepted payment from the FVEC Fund in April 2009. He had not established prior eligibility status for any of the benefits subsequently claimed and at issue in this appeal.  As § 1002(h)(1) of the Act provides that receipt of payment under the FVEC is a release of all claims against the United States, entitlement to further VA benefits is not possible. 


ORDER

Entitlement to service connection for a disability manifested by difficulty walking is denied.

Entitlement to service reconnection for right eye blindness is denied.

Entitlement to service connection for liver disease is denied.

Entitlement to reopening of a claim for service connection for pulmonary tuberculosis, claimed as pulmonary disease on the basis of new and material evidence is denied.

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound based on the need for regular aid and attendance of another person or on account of being housebound is denied. 


REMAND

In July 2011, the RO denied entitlement to pension benefits.  In August 2011, the Veteran submitted a notice of disagreement with this decision.  A statement of the case has not been issued.  The Board is required to remand that issue to the AOJ for issuance of the statement of the case.  Manlincon v. West, 12 Vet App 238 (1999).

Please note the appeal has been advanced on the Board's docket.

The appeal is REMANDED for the following:

Issue a statement of the case with regard to the Veteran's claim for pension benefits. Do not certify this issue to the Board, unless the Veteran submits a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


